Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 24 January 1815
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Dear Sister,
Atkinson Jan 24th. 1815

You will now have no occasion to wish for more Snow, if at Quincy you are favoured with as much as we are in Atkinson—I find it adds much to the coldness of the Atmosphere, though it has made it better travelling—I hope I feel grateful to Heaven for preserving us as yet, in so much better health than we had in our family last winter—
The spotted fever, I see by the papers, has again commenced its direful progress—& it is very distressing in a number of Towns above us; & in Vermont State—as well as in others—Several here have been sick, with billious fevers, & upon the lungs, & several have died in town—but the spotted fever has not reach’d us—I pray heaven we may be preserved from so terrible a Judgment—
I am glad Mrs Foster, & little Mary were well enough to spend some time at Quincy—You did not say whether Mrs Greenleaf had got the Coat—I hope it was safe, I feared it was lost out of the Carriage, or left in it—I conveyed Miss Fosters Gloves to you, thinking they would go to her the safest way—
I enclose the receipt—I did not expect the money so soon, but was glad of it, for now is the best time to purchase Grain—though we had to give two Dollars a bushel for rye, & six, & half a hundred for loose flour
The farmers have been enriching themselves the whole of this war—now they begin to feel, & I fear will not be very patient under the  accumulating Taxes—our Hamshayed—had to return home pennyless—& to , from the hospitable doors—This is poor policy—how will Government get collect another Season a sufficnt armament to secure our sea board?—There was a woe pronounced upon those who cryed—peace—peace—When there was no peace I fear it will extend to us in a political view—though I had little faith in the report, because it came from Halifax, & I feared it was done to slacken preparation for carrying on the war—ever your affectionate
E P—